      Case 1:20-cv-00007-LGS-KHP Document 249 Filed 05/24/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 SECURITIES AND EXCHANGE
 COMMISSION,
                Plaintiff,                            Civil Action No. 1:20-CV-00007-LGS
     v.

 STEVE M. BAJIC,
 RAJESH TANEJA,
 NORFOLK HEIGHTS LTD.,
 FOUNTAIN DRIVE LTD.,
 ISLAND FORTUNE GLOBAL LTD.,
 CRYSTALMOUNT LTD.,
 WISDOM CHAIN LTD.,
 SSID LTD.,
 SURE MIGHTY LTD.,
 TAMARIND INVESTMENTS INC.,
 KENNETH CIAPALA,
 ANTHONY KILLARNEY,
 BLACKLIGHT SA,
 CHRISTOPHER LEE MCKNIGHT, and
 AARON DALE WISE,

                        Defendants.


                                   JOINT STATUS REPORT

       Pursuant to the Court’s Order dated February 23, 2021 (Dkt. No. 239), the undersigned

parties, including plaintiff Securities and Exchange Commission (“Commission”), Steve Bajic,

Kenneth Ciapala, Anthony Killarney, Rajesh Taneja and Christopher McKnight, provide the

following status report to describe the status as to each defendant and the items referenced in

Rule IV.A.2 of the Court’s Individual Rules.

                        Status as to Remaining Individual Defendants

A.     Defendant Bajic

       The time to respond to the Complaint for defendant Bajic has been extended to June 7,

2021. See Dkt. No. 247. The Commission’s counsel and Bajic have been involved in extensive

                                                 1
      Case 1:20-cv-00007-LGS-KHP Document 249 Filed 05/24/21 Page 2 of 4




settlement negotiations and have reached an agreement in principle as to some of the terms of a

settlement but are still working to reach agreement on other terms. The Commission’s counsel

and Bajic believe that additional time to allow their settlement negotiations to proceed would be

useful and that it is unlikely that they will litigate this case. Accordingly, Bajic requests that his

time to respond to the Complaint, which is currently set for June 7, 2021, be adjourned until

August 6, 2021. The Commission assents to this request.

                                        Anticipated Motions

       The Court has already entered partial judgments against defendants Rajesh Taneja,

Christopher McKnight, Anthony Killarney and Kenneth Ciapala. See Dkt. Nos. 215 (Taneja),

218 (McKnight), 237 (Killarney), 248 (Ciapala). The judgment against defendant Taneja leaves

open the option for the Commission to file a motion seeking civil penalties if the parties are

unable to reach agreement on that issue. The judgments against defendants McKnight, Killarney

and Ciapala leave the questions of disgorgement, prejudgment interest and civil penalty for the

Court to decide on the motion of the Commission if the parties are unable to reach agreement on

those issues. The Commission does not anticipate filing such motions for several months while

the parties continue their discussions on those issues.

       The parties are currently scheduled to appear for a joint status conference with the Court

on June 3, 2021. The parties respectfully request that this conference be adjourned until the

middle of August at the earliest. The parties believe that a number of the remaining issues

between them are likely to be resolved, or at least will be substantially more clear, by that time,

and that any remaining issues could be the subject of a hearing with the Court at that time.




                                                   2
      Case 1:20-cv-00007-LGS-KHP Document 249 Filed 05/24/21 Page 3 of 4




      Commission’s Claims Against The Other Defendants Are Completely Resolved

       The Commission’s claims as to defendants Norfolk Heights Ltd., Fountain Drive Ltd.,

Island Fortune Global Ltd., Crystalmount Ltd., Wisdom Chain Ltd., and Sure Mighty Ltd. were

resolved by the entry of final judgments against them on May 7, 2020. The Commission’s

claims as to defendant Aaron Wise were resolved by the granting of a final judgment against him

on November 23. 2020. See Dkt. No. 219. The Commission’s claims as to defendants

Blacklight SA, Tamarind Investments Inc. and SSID Ltd. were resolved by the granting of final

judgments against them on February 23, 2021.


Dated: May 24, 2021

Respectfully submitted,

SECURITIES AND EXCHANGE COMMISSION

/s/ Kathleen Shields
Kathleen Burdette Shields (Mass Bar No. 637438)
Eric A. Forni (Mass Bar No. 669685)
SECURITIES AND EXCHANGE COMMISSION
Boston Regional Office
33 Arch St., 24th Floor
Boston, MA 02110
Phone: (617) 573-8904 (Shields direct);
Fax: (617) 573-4590 (fax)
shieldska@sec.gov

STEVE BAJIC

/s/ Steve Bajic
Steve Bajic

CHRISTOPHER MCKNIGHT

/s/ Robert A. Giacovas
Robert A. Giacovas
Anna Pia D. Felix
Lazare Potter Giacovas & Moyle LLP
747 Third Ave., 16th Floor
New York, NY 10017
                                               3
      Case 1:20-cv-00007-LGS-KHP Document 249 Filed 05/24/21 Page 4 of 4




Phone: (212) 758-9300
Fax: (212) 888-0919
Rgiacovas@lpgmlaw.com
afelix@lpgmlaw.com

RAJESH TANEJA

/s/ Tor Ekeland
Tor Ekeland
Tor Ekeland Law, PLLC
30 Wall Street, 8th Floor
New York, NY 10005
Phone: (781) 737-7264
tor@torekeland.com

KENNETH CIAPALA

/s/ Michael Ferrara
Michael Ferrara (admitted pro hac vice)
Kaplan Hecker & Fink LLP
350 Fifth Avenue | Suite 7110
New York, New York 10118
Phone: (929) 294-2529
mferrara@kaplanhecker.com

ANTHONY KILLARNEY

/s/ Michael Liftik
Michael Liftik (admitted pro hac vice)
Quinn Emanuel Urquhart & Sullivan, LLP
1300 I Street NW, Suite 900
Washington, D.C. 20005
Phone: (202) 538-8141
michaelliftik@quinnemanuel.com


                                CERTIFICATE OF SERVICE

        I hereby certify that, on May 24, 2021, a true and correct copy of this document was filed
through the Court’s CM/ECF system, and accordingly, this document will be sent electronically
to all participants registered to receive electronic notice in this case, and that I will serve the
document via e-mail upon the remaining parties not registered to receive electronic notice
through the CM/ECF system.

                                                             /s Kathleen Shields
                                                             Kathleen Shields

                                                 4
